Citation Nr: 1437109	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, including service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's claim for service connection for PTSD was previously denied in a February 2002 rating decision.  The Veteran submitted a timely notice of disagreement as to this decision in March 2002, and the RO issued a statement of the case in December 2002.  The Veteran did not perfect appellate review of this determination, nor did he submit new and material evidence within the remaining period to timely perfect an appeal.  No new service records have been submitted.  Therefore, the February 2002 rating decision is final.  38 C.F.R. § 3.156(b), (c) (2013).  

Generally, in order to adjudicate a previously denied and final claim on the merits, the Board must first determine whether new and material evidence has been received.  38 U.S.C.A. § 5108 (2013).  Since the time of the February 2002 rating decision, however, VA has amended 38 C.F.R. § 3.304 by adding subsection (f), to establish the extent of evidence required to establish service connection for PTSD.  The regulatory change created a new factual basis for the Veteran's claim, and thus, requires that this claim be adjudicated on a de novo basis without the need for reopening based on the receipt of new and material evidence.  Pelegrini v. Nicholson, 18 Vet. App. 112, 125-26 (2004).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.



FINDING OF FACT

The competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria due to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The Board finds that the Veteran has been diagnosed with PTSD.  A private clinician diagnosed the Veteran with PTSD as a result of his in-service experiences in March 2002, and in May 2002, a VA clinician similiarly diagnosed the Veteran with PTSD.  

With respect to the Veteran's claimed in-service stressors, the Veteran's service separation document indicates that he served as a cook with an artillery regiment in Vietnam during the Vietnam War.  In March 2002, the private clinician indicated that the Veteran stated that his base was constantly mortared and he never felt safe.    

The Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that the Veteran's lay testimony of feeling fear of mortar attacks on his base is consistent with the circumstances, conditions, and hardships of serving as a cook in Vietnam during the Vietnam War.  Therefore, under the new criteria, the Board finds that all of the required elements for a service connection claim for PTSD have been met, and the claim of entitlement to service connection for PTSD is granted.  38 C.F.R. § 3.304(f) (2013).

The nature and extent of the problem related to service is not before the Board at this time.



ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


